413 F.2d 546
Raymond CURTIS, Petitioner-Appellant,v.E. P. PERINI, Supt. Marion Correctional Institution,Respondent-Appellee.
No. 19235.
United States Court of Appeals Sixth Circuit.
June 20, 1969.

Raymond Curtis, in pro. per.
Paul W. Brown, Atty. Gen., Leo J. Conway, Asst. Atty. Gen., Columbus, Ohio, for appellee.
Before O'SULLIVAN and McCREE, Circuit Judges, and CECIL, Senior circuit judge.

ORDER

1
This cause is before the Court upon an appeal by Raymond Curtis, petitioner-appellant, from an order of the United States District Court for the Northern District of Ohio denying his petition for a writ of habeas corpus.


2
Upon consideration we find no merit to any of the claims for relief advanced by the appellant and we find that the district judge adequately considered each of appellant's claims and correctly determined that the petition should be dismissed.


3
It is therefore ordered that the judgment of the District Court be and the same is hereby affirmed upon the opinion of Judge Young reported at 301 F. Supp. 444.